Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Riggs), alone or in combination fails to teach, generating the machine learning model comprises:
associating the first set of weights with a first set of variables that correspond with days of the week; and associating the second set of weights with a second set of variables     that correspond with times of a day; determine a probability the user is present at the space for each time entry in the predicted occupancy schedule using the machine learning model, wherein determining the probability that the user is present at the spacecomprises: selecting a first time entry from the predicted occupancy schedule;	        identifying a day and a time that is associated with the first time entry; 	setting a first variable in the machine learning model that corresponds with the     identified day to a value of one, wherein setting the first variable to a value of one           identifies a first weight value; setting a second variable in the machine learning model    that corresponds with the identified time to a value of one, wherein setting the second   variable to a value of one identifies a second weight value; setting variables in the        

Claims 8 and 15 have similar limitations and are allowed for similar reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119